TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00093-CR




Edward Rainey, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 710562, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Following a bench trial, appellant Edward Rainey was adjudged guilty of assault with
family violence.  See Tex. Penal Code Ann. § 22.01 (West Supp. 2006).  The court assessed
punishment at incarceration for one year and a $2,000 fine, but the court suspended imposition of
sentence and placed appellant on community supervision.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and was
advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief has
been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.



				__________________________________________

				David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   August 15, 2007
Do Not Publish